Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59 - 67 and 69 - 73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1903016.
R1-1903016 teaches:

59. (New) A method for receiving downlink control information in a wireless communication system, the method performed by a user equipment (UE) and comprising: 
	receiving, from a base station, the downlink control information, wherein the downlink control information includes minimum applicable scheduling offset information, wherein the minimum applicable scheduling offset information informs a minimum applicable slot offset (DCI indicates an offset and satisfy the minimum DL scheduling offset constraint, Proposal 15); and 
(see illustration under 3.2.1.2.2).  

60. (New) The method of claim 59, wherein the UE does not apply the minimum applicable slot offset based on a default PDSCH time domain resource allocation being used (TDRA table configurations maintain a gap between PDDCH and PDSCH, Observation 19).  

61. (New) The method of claim 59, wherein, based on a default PDSCH time domain resource allocation being used and a PDSCH transmission being scheduled with a cell-radio network temporary identity (C-RNTI), a configured scheduling-RNTI (CS-RNTI) or a modulation and coding scheme-cell-RNTI (MCS-C-RNTI) in a common search space associated with a control resource set (CORESET) 0, the UE does not apply the minimum applicable slot offset (Default TDRA table is used in DCI scrambled with CS-RNTI in CORESET 0, 3.2.1.1.3).  

62. (New) The method of claim 61, wherein the UE receives the PDSCH based on the default PDSCH time domain resource allocation (Default TDRA table is used in DCI scrambled with CS-RNTI in CORESET 0, 3.2.1.1.3).  

63. (New) The method of claim 62, wherein the UE receives the PDSCH based on a slot offset defined in the default PDSCH time domain resource allocation (Default TDRA table is used in DCI scrambled with CS-RNTI in CORESET 0, 3.2.1.1.3).  

(Default TDRA table is used in DCI scrambled with CS-RNTI in CORESET 0, 3.2.1.1.3).  

65. (New) The method of claim 59, wherein, based on a default PDSCH time domain resource allocation being used and a PDSCH transmission being scheduled with a cell-radio network temporary identity (C-RNTI), a configured scheduling-RNTI (CS-RNTI) or a modulation and coding scheme-cell-RNTI (MCS-C-RNTI) in a UE specific search space (USS) and a common search space associated with a control resource set (CORESET) except for a CORESET 0, the UE does not apply the minimum applicable slot offset (Default TDRA table is used in DCI scrambled with CS-RNTI in CORESET 0, 3.2.1.1.3).  

66. (New) The method of claim 59, wherein, if the minimum applicable slot offset is applied, the UE does not expect to receive the PDSCH based on a slot offset having a value smaller than the value of the minimum applicable slot offset (see illustration under 3.2.1.2.3).  

67. (New) The method of claim 59, wherein the UE receives minimum applicable slot offset candidate information from the base station based on a higher layer signaling (BWP can be RRC-configured, 3.1.1.2.1).

69. (New) A user equipment (UE) comprising: 
	a transceiver; 
	at least one memory (any UE in a modern communications network would act as a generic computer and have a transceiver, hardware, software, memory, and a processor); and 

	control the transceiver to receive, from a base station, downlink control information, wherein the downlink control information includes minimum applicable scheduling offset information, wherein the minimum applicable scheduling offset information informs a minimum applicable slot offset (DCI indicates an offset and satisfy the minimum DL scheduling offset constraint, Proposal 15); and4Application No. TBADocket No. 8737.02873.US20 

control the transceiver to receive, from a base station, downlink control information, wherein the downlink control information includes minimum applicable scheduling offset information, wherein the minimum applicable scheduling offset information informs a minimum applicable slot offset (DCI indicates an offset and satisfy the minimum DL scheduling offset constraint, Proposal 15, R1-1903016); and 

	control the transceiver to receive, from the base station, a physical downlink shared channel (PDSCH) on a slot having a value of a slot offset equal to or greater than a value of the minimum applicable slot offset (see illustration under 3.2.1.2.2).  

70. (New) The UE of claim 69, wherein the UE does not apply the minimum applicable slot offset based on a default PDSCH time domain resource allocation being used (TDRA table configurations maintain a gap between PDDCH and PDSCH, Observation 19).  

71. (New) The UE of claim 69, wherein, based on a default PDSCH time domain resource allocation being used and a PDSCH transmission being scheduled with a cell-radio network temporary identity (C-RNTI), a configured scheduling-RNTI (CS-RNTI) or a modulation and coding scheme-cell-RNTI (MCS-C-RNTI) in a common search space associated with a control resource set (CORESET) 0, the UE does not apply the minimum applicable slot offset (Default TDRA table is used in DCI scrambled with CS-RNTI in CORESET 0, 3.2.1.1.3).  

72. (New) The UE of claim 71, wherein the UE receives the PDSCH based on the default PDSCH time domain resource allocation (Default TDRA table is used in DCI scrambled with CS-RNTI in CORESET 0, 3.2.1.1.3).  

73. (New) The UE of claim 72, wherein the UE receives the PDSCH based on a slot offset defined in the default PDSCH time domain resource allocation (Default TDRA table is used in DCI scrambled with CS-RNTI in CORESET 0, 3.2.1.1.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1903016 as applied to claim 59 above, and further in view of Cirik, U.S. Patent Publication No. 2020/0221485.
R1-1903016 teaches a communications system. R1-1903016 does not teach specific DCI formats and their purposes. Cirik teaches DCI formats and their purpose. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of R1-1903016 to incorporate the 
The combination teaches:

68. (New) The method of claim 59, wherein the downlink control information is a downlink control information (DCI) format 1_1, wherein the DCI format 1_1 is used for scheduling the PDSCH (DCI format 1_1 schedules the PDSCH transmission, [0358], Cirik).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically addressed in this office action is utilized to demonstrate the state of the art at the time of the filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463